Morgan, J.
(dissenting) — Penn-America had every right to state, in its policy language, that the word “family” would include only persons related by blood or law.7 It did not do that. As a result, an average purchaser of insurance would have understood at least one reasonable meaning of the word “family” to encompass the stable social group maintained by Ray Edinger (Ray), Sue Matthews (Sue), and Blake Matthews (Blake).8 We are obligated to adopt that *757meaning, and thus to find coverage.
The trial court granted summary judgment to Penn-America, so we must view the record in the light most favorable to Blake.9 Because the lead opinion declines to do that, I must restate the facts.
On January 18, 1970, Sue gave birth to Blake. Except as noted below, she and Blake lived together from then until the trial court entered judgment. She and Blake’s biological father divorced when Blake was a boy.
In 1987, Sue and Blake lived together for the entire year. She started dating Ray, but Ray did not live with her or Blake.
In 1988, Sue and Blake lived together except for “maybe March, April, May.”10 During those three months, Blake lived alone in an apartment in Chehalis. In May, he “boomeranged” back to Sue’s.
In 1989, Sue and Ray commenced a stable domestic relationship that is still ongoing. Blake was living with Sue before Ray moved in, and Blake continued to live with Ray and Sue after Ray moved in. The three resided in Tenino in 1989, then moved to Olympia in 1990.
From 1989 to December 1993, Ray, Sue, and Blake all lived together, except for the occasional night on which Blake would stay at his girl friend’s. In December 1993, he and his girl friend leased an apartment together, but their tenancy was short lived. In April or May 1994, he again “boomeranged” back to Sue and Ray’s.11 In August 1994, he *758was injured in the accident at issue here.
From 1989 to the present, Sue, Ray, and Blake have maintained relationships that can best be described by quoting their declarations. Sue’s declaration states:
Ray Edinger and I have lived together since 1989 or so. We are totally committed to each other but we aren’t married. However, we very definitely think of ourselves and the children as a family. We intend to go on together into the future.
When Ray first moved in with me, Blake and I were living on Silver Creek Drive, near Tenino, Washington. When we moved to the house on Westley Drive, Blake moved with us. In 1990, I was paralyzed from the waist down in an auto accident. Both before and especially since that time, Ray used his income to support the family. His money went for food and taxes and utilities and payments, just like it was community funds. We have also had a joint bank account.
At the time Ray moved in with us, Blake had quit high school, but was still living at home. He and Ray went through a difficult adjustment period, but they were successful and became good friends. Blake never called Ray “daddy” or “dad” or anything like that. He was too old for that. However, he learned to respect Ray and Ray acted like Blake was a member of his family.
Blake lived with us non-stop, except for the occasional night that he would spend somewhere else, until 1993. At that time, he moved in with his girlfriend. ... He still kept a room at our house, however. He had clothes and furniture and things in it. He would get his mail at our house, and he came to pick it up regularly Our house remained his permanent residence.
Blake broke up with his girlfriend three or four months before the accident and moved back into our home again. There was no special thing to it, it was just his home and he was moving back in. Ray and I hoped that he would get a good, stable job and set up his own home, but there was no time limit set as to how long he could stay there or anything like that. It was just an indefinite thing, until Blake had his accident. At that point, he had been living with us as a family again for three or four months.[12]
*759Blake’s declaration states:
My mother and father were divorced when I was a boy. Back in about 1987, when I was 17 or so, Ray Edinger started dating my mother, and then he moved in with us. Since then, we’ve lived as a family, even though my mother and Ray never got married.
Ray and my mother and I lived together, first on Silver Creek Drive near Tenino then at 3604 Wesley Drive NW, Olympia, Washington. That was my home.
Because I was a teenager when Ray and my mother moved in together, I didn’t call Ray “dad” or anything like that, but we became friends. We had arguments, but usually over stupid kid stuff that I did. Despite these arguments, Ray and I became friends.
Ray and I worked together on things around the house and he would help me fix my cars. He let me drive his pickup truck, and go get firewood together. We went fishing together a lot. Ray and my mother and my sister were the only family I had or have.
Sometime before the accident happened, I had moved in with . . . my girlfriend. I don’t remember exactly when that was. However, I know I never really moved out of my mother’s house. I still had my own room. A lot of my clothes were still there. My furniture was still there, including my TV, my stereo, my dresser, my fan, my table and other things. My mother and Ray’s address was still on my driver’s license and voting registration. I still got my mail at the house my mother and Ray lived in. It was my home, my permanent one.
I broke up with [my girlfriend] sometime before the accident, but I can’t remember when. I know I was living with my mother and Ray again at the time of the accident. After I got out of the hospital, I came back home again. Ray and my mother took care of me for many, many months before I was able to take care of myself again. They did this because they are my family.
My mother is disabled, so Ray has supported me, both before my accident and since. He’s the one who has the job and the income to make the payments and buy the things that our family needs.[13]
*760Ray’s declaration states:
I live with Sue Matthews, who is the mother of Blake C. Matthews. Sue and Blake and I have lived together as partners since 1989. Sue is now totally disabled from an auto .accident she had in 1990. However, we are still living together and intend to go on living together forever. We think of ourselves as being a family.
Because Sue can’t work, I am the only one that earns any income. We have always have [sic] used my income to support the family, just as if we were married.
Blake has been a member of our family right along. Because he was already a teenager, he and I tangled a couple of times, mainly because he wouldn’t clean up after himself and didn’t do as much work around the place as I thought he ought to. However, we got past that. Even though Blake knows I’m not his father, we became friends. We’ve worked on cars together and done household chores together. We’ve gone fishing together many times. We’ve cut firewood and gone shopping together. Sue, Blake and I have gone to the beach together as a family. I even let Blake drive my pickup truck when his car wasn’t running.
Blake was living with us when he had his accident and had been for three or four months. He’d been out of the home for a few months, staying with a girlfriend of his, but he never really made that his permanent residence. He still had a room at our house, and kept his furniture and most of his clothes there.
When I got my insurance company policy from Penn-American [sic] through the Olympia Insurance Agency, I understood the UIM part of the policy to mean that it would cover anybody in our family. That is, it would cover me or Sue or Blake, since we all lived together as a family. I know that I explained to the agent that the 1988 Dodge, the 1986 Chevrolet and the 1981 Buick were either partly or totally owned by Sue Matthews. We had purchased some of these vehicles together, using her money as well as mine. *761After Blake was hurt in the accident, he came home to live with us again. His mother and I took care of him until his injuries, including his brain injury, had improved to the point where he could take care of himself. Sue and I are very much Blake’s family, the only real family he has got.[14]
Read together and in the light most favorable to Blake, these declarations show that in and before 1994, Blake was what is sometimes called a “boomerang kid.” Like many young people who live with their parents off and on after age 18, he was expected “to help out around the house”;15 he ate groceries that Ray and Sue furnished; and he sometimes contributed “rent” of “around a hundred a month.”16
In August 1994, Ray purchased a policy of automobile insurance from Penn-America, effective for six months commencing August 13, 1994. The policy provided that Penn-America would “pay the damages for bodily injury and property damage which you are legally entitled to receive from the owner or operator of an underinsured motor vehicle.”17 The policy defined “you” as follows:
You . . . means the person named on the Declarations page and includes the spouse if a resident of the same household. This also means a member of the family who is a resident of the household and includes a ward or foster child.[18]
The person named on the declarations page was Edinger, and the policy did not further define “family.” The applicable UIM limit was $25,000.
On August 21, 1994, Blake was in an auto accident while riding as the passenger of an uninsured driver. His injuries included brain damage.
On November 19, 1997, Blake sued to establish that he *762was an “insured under the terms of [Ray’s] policy for purposes of the uninsured motorist coverage provided.”19 On December 24, 1998, Penn-America moved for summary judgment. Penn-America argued that Blake was not an insured because he “was neither (1) a member of [Ray’s] family[] nor (2) a resident in [Ray’s] household.”20 On January 22, 1999, the trial court “reluctantly” granted Penn-America’s motion.21 A final order was entered, and this appeal followed.
The parties raise two questions on appeal. One is whether Blake was a “member of the family” within the meaning of the policy language quoted above. The other is whether Blake was “a resident of the household” within the meaning of the policy language quoted above. Blake is covered if we answer both questions yes. Blake is not covered if we answer either question no.
I
Before addressing these questions, we must understand the rules that apply when addressing them. A court must interpret a word in an insurance policy as the average purchaser of insurance would have understood it when the policy was purchased.22 If the average purchaser would have understood it to have only one reasonable meaning, the court must give the word that meaning.23 If the average purchaser would have understood the word to have two or *763more reasonable meanings, the word is ambiguous,24 and the court must give it the reasonable meaning most favorable to coverage.25
When deciding how an average purchaser of insurance would have understood such a word, the court must consider not just the word itself, but also the context within which the word was used.26 As the Supreme Court has noted, “ A word is not a crystal, transparent and unchanged; it is the skin of a living thought and may vary greatly in color and content according to the circumstances and the time in which it is used.’ ”27
Context includes a number of components in addition to the word itself. One is the remainder of the contract in which the word appears. The contract must be read as a whole,28 and doing that sometimes sheds light on the meaning the parties wanted the word to have.
Another component is the parties’ dealings and negotiations, if any, provided that such dealings and negotiations do not contradict the parties’ final written agreement and were objectively manifested.29 In a consumer case like this, *764of course, “it is unusual for the terms of the policy to be negotiated.”30
A third component, often overlooked, is the time and place at which the word was used. Different societies can give the same word different meanings,31 and even the same society can give the same word different meanings at different times.32 Accordingly, one cannot interpret the meaning of a word without taking into account when and where the word was used.
A fourth component is the meaning or meanings that society attributed to the word at the place and time of its use. The average purchaser of insurance is a member of society; members of society generally understand a word to have its societal meaning or meanings, absent contrary manifestations; and thus an average purchaser of insurance generally understands a word to have its societal meaning or meanings. For exactly this reason, courts often state that the undefined terms of an insurance policy should be given their plain, ordinary and popular meaning.33
The Supreme Court recently expressed these rules in Kitsap County v. Allstate Insurance Co.34 It said:
The court examines the terms of an insurance contract to determine whether under the plain meaning of the contract *765there is coverage. Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wn.2d 869, 876, 784 P.2d 507 [] (1990). If terms are defined in a policy, then the term should be interpreted in accordance with that policy definition. Undefined terms, however, must be given their “plain, ordinary, and popular” meaning. Boeing, 113 Wn.2d at 877 (citations omitted). To determine the ordinary meaning of undefined terms, courts may look to standard English dictionaries. If words have both a legal, technical meaning and a plain, ordinary meaning, the ordinary meaning will prevail unless it is clear that both parties intended the legal, technical meaning to apply. Boeing, 113 Wn.2d at 882.
If policy language is clear and unambiguous, a court may not modify the insurance contract or create an ambiguity. American Star [Ins. Co. v. Grice], 121 Wn.2d [869,] 874, [854 P.2d 622 (1993)]. An ambiguity in an insurance policy is present if the language used is fairly susceptible to two different reasonable interpretations. American Star, 121 Wn.2d at 874. If there is an ambiguity, extrinsic evidence, if any, of the parties’ intent may normally be considered. Fraternal Order of Eagles, Aerie No. 649 v. General Accident Ins. Co., 58 Wn. App. 243, 245, 792 P.2d 178, review denied, 115 Wn.2d 1018, 802 P.2d 127 (1990); Greer v. Northwestern Nat’l Ins. Co., 109 Wn.2d 191, 200, 743 P.2d 1244 (1987). If a policy remains ambiguous even after resort to extrinsic evidence, then the ambiguity is construed against the insurer. American Star, 121 Wn.2d at 874-75.[35]
In this case, the relevant time and place are the time and place at which Ray purchased his policy of insurance (i.e., August 1994 in Washington). He and Penn-America did not engage in relevant dealings or negotiations, as is normal when a consumer purchases a standard policy of insurance. Thus, we should ascertain whether the policy defined the disputed terms and, if not, how the average purchaser of insurance would have understood them.
II
The first question, as already noted, is whether Blake was a “member of the family.” The parties do not dispute *766the meaning of the word “member,” but they do dispute the meaning of the word “family.” Penn-America argues that “family” means only persons related by blood or law; that Blake and Ray were not related by blood or law; and thus that Blake and Ray were not members of the same family. Blake argues that “family” is a matter of relationships; that he, Sue, and Ray related to each other as “family”; and thus that he and Ray were members of the same family.
Under the rules set forth above, we should look first to Penn-America’s policy. When we do that, however, we find that the policy does not manifest or adopt any particular meaning of the word “family.” It simply uses the word without defining it.
Hoping to fill this void with an implied definition, the lead opinion asserts that an average purchaser of insurance would necessarily infer, from the fact that the policy includes “spouse,” “ward,” and “foster child” as family members, the additional fact that the policy excludes as family members all persons unrelated by blood or law. I strongly disagree for several reasons. (1) The average purchaser of insurance would not think of, much less adopt, such an abstruse inference. (2) Assuming without conceding that an average purchaser could reasonably read references to “spouse,” “ward,” and “foster child” as both inclusionary and exclusionary, he or she could just as reasonably read such references as inclusionary only 36 The latter reading most favors coverage, and under the law it is the one this court must adopt.37 (3) An average purchaser reasonably reading such references as inclusionary only would reasonably *767believe the policy extended to Blake, for his relationship to Ray was at least as familial as a relationship between Ray and ward or foster child. (4) And finally, an average purchaser of insurance would not dream that Ray’s adult brother-in-law or sister-in-law would be covered if resident in the home, but that Blake would not be covered if resident in the home; yet that is precisely the view the lead opinion espouses when it says that “spouse,” “ward” and “foster child” mean “traditional blood relations, extended to include those whose family ties are created by operation of law.”38
Because Penn-America’s policy does not define the word “family,” we should ascertain its ordinary meaning or meanings — i.e., the meanings that an average purchaser would ascribe to it — by “lookfing] to standard English language dictionaries,”39 and by looking to other authoritative writings and orations (for that is what the dictionary writers themselves do when authoring their definitions).40 Here then, I turn to (1) standard dictionaries; (2) judicial writings from the Supreme Court of Washington; and (3) an anthropological text. All were published before, or within 5 years after, the relevant time of early August 1994.
In early August 1994, standard dictionaries indicated that the word “family” had a number of meanings. One meaning was a group whose members are related by blood.41 Another meaning was a group whose members are *768related by blood or law.42 A third meaning was a group whose members maintain family relationships.43 A fourth meaning was a group whose members reside together under the same roof.44 Other meanings may have existed also.
Parenthetically, I hasten to agree with the lead opinion *769that the fourth of these meanings is impliedly eliminated by Penn-America’s policy. To define “family” as a group that resides together would conflate the policy’s requirements that an insured be both a family member and a household resident, and to conflate two requirements is not a reasonable way to read the policy as a whole.45 The problem, however, is that more than one reasonable meaning remains.
Just as standard dictionaries reflected several meanings in early August 1994, judicial writings did also. In July 1993, just over a year before the date in issue here, the Washington Supreme Court stated that definitions of the word “family” “range from limiting the ‘family’ to the historical, traditional persons related by blood, marriage, or adoption to ‘a group of people who live, sleep, cook, and eat upon the premises as a single housekeeping unit.’ ”46 The court explained:
On the one hand, in today’s society most people. . . probably would conclude that for this purpose, “family” means something more than only persons related by blood, marriage or adoption. On the other hand, in this context, it is likely most people would reject the notion that “family’ includes any group of people who happen to share a common roof and table. Some reflection leads us to attribute certain characteristics to a concept of “family”, even in the extended sense. These include: (1) a sharing of responsibilities among the members, a mutual caring whether physical or emotional, (2) some commonality whether it be friendship, shared employment, mutual social or political interest, (3) some degree of existing or contemplated permanency to the relationship, and (4) a recognition of some common purpose, persons brought together by reasons other than a referral by a state agency.[47]
*770Moreover, the Washington Supreme Court recognized, as early as 1935,48 that the word “family,” if not otherwise defined or restricted, is not limited to persons related by blood or law. The court said:
The word “household” is defined by the dictionaries and the courts as the members of a house collectively; a domestic establishment, including servants and attendants. The word has been considered as synonymous with the word “family.” The word “family” is defined by Webster to be: “The body of persons who live in one house, and under one head or manager.” While in a restricted sense the word “family” may be used interchangeably with “household,” there is a difference in the ideas suggested by the two words. The word “family” conveys the notion of some relationship — blood or otherwise. In its most common use, the word implies father, mother and children — immediate blood relatives; but the word is also used to designate many other and extended relationships.[49]
In early August 1994, anthropological texts were in accord with the noted dictionaries and judicial writings. As early as 1960 one author stated:
The family is a social group characterized by common residence, economic cooperation, and reproduction. It includes adults of both sexes, at least two of whom maintain a socially approved sexual relationship, and one or more children, own or adopted, of the sexually cohabiting adults. The family is to be distinguished from marriage, which is a complex of customs centering upon the relationship between a sexually associating pair of adults within the family. Marriage defines the manner of establishing and terminating such a relationship, the normative behavior and reciprocal obligations within it, and the locally accepted restrictions upon its personnel.
Used alone, the term “family” is ambiguous. The layman and even the social scientist often apply it undiscriminatingly to several social groups which, despite functional similarities, *771exhibit important points of difference. These must be laid bare by analysis before the term can be used in rigorous scientific discourse.[50]
In sum, the average purchaser of insurance in August 1994 would reasonably have understood, based on society’s use of the word in dictionaries, judicial writings, and other authorities, that the word “family” had several reasonable meanings; that one such meaning was a stable social group whose members maintain family relationships; and that Ray, Sue, and Blake were such a group. The average purchaser of insurance in August 1994 would reasonably have understood that Penn-America’s policy eliminated a meaning of the word “family” based solely on residency, but he or she would not have understood that Penn-America’s policy adopted or eliminated, expressly or impliedly, any other meaning of the word “family.” The reasonable meaning that most favors coverage is the one argued by Blake, the law obligates us to adopt it, and we err by not doing so.
I offer some additional criticisms of the other opinions before closing this portion of my discussion. The lead opinion asserts (1) that the “most common” use of “family” is “immediate blood relatives” such as “father, mother and children,” and (2) that “the most common use is, by definition, the meaning an average insurance purchaser is most likely to consider.”51 Our task, however, is not to ascertain or adopt the most common meaning of “family” (although that is one factor to be considered). Our task, rather, is to ascertain each meaning that an average purchaser of insurance would reasonably have understood, then adopt the meaning that most favors coverage. By substituting the reasonable meaning that is “most common” for the reasonable meaning that most favors coverage, the lead opinion misses the issue or declines to follow the law.52
Both the lead opinion and the concurrence misuse the *772idea of context. The average purchaser test, by its very terms, requires us to look beyond the insurance industry, and to read a policy as those not in the insurance industry (i.e., as the average purchaser in general society) would read it. Yet the lead opinion and the concurrence attempt to construct and then rely on a narrower “insurance context.” This directly contravenes, among other things, the Supreme Court’s recent statement in Kitsap County v. Allstate Insurance Co.: “If words have both a legal, technical meaning and a plain, ordinary meaning, the ordinary meaning will prevail unless it is clear that both parties intended the legal, technical meaning to apply.”53
The lead opinion is internally inconsistent. In the third paragraph of its analysis section, it correctly acknowledges that when words in a policy are not defined, courts should look to standard dictionaries. Then, in the 9th, 10th and 11th paragraphs, it asserts that this dissent should not look to standard dictionaries.
The concurrence rules by ipse dixit, except for its improper reliance on an “insurance context.” It does no more than assert, without an articulated basis and contrary to all the foregoing authorities, that the word “family” is unambiguous.
The concurrence also states that the dissent is advocating a very broad definition of “member of the family.” The response, of course, is that the dissent is not advocating any definition at all; it is simply attempting to read the policy as Penn-America wrote it and as an average purchaser would understand.
In the end, the concurrence and the lead opinion merely assert or imply that if we give effect to the reasonable meaning of “family” that most favors coverage, we will be implementing a definition of “family” that is too broad to be workable. The answer, of course, lies with Penn-America. It *773may define “family” as narrowly as it wants54 — provided it does so before the policy is sold. After the policy is sold, “ ‘[i]t is the duty of the court to declare the meaning of what is written.’ ”55
III
Having concluded that Blake was “a member of the family,” we should turn next to whether he was also “a resident of the household.” Division One has said:
The phrase “residents of the same household” has no fixed meaning but varies according to the circumstances of the case. American Universal Ins. Co. v. Thompson, 62 Wn.2d 595, 599, 384 P.2d 367 (1963) (applying California law); Cal-Farm Ins. Co. v. Boisseranc, 151 Cal. App. 2d 775, 312 P.2d 401 (1957). In general terms, dictionaries define “resident” as one who dwells or has an abode in a place for a continued length of time and “household” as those who dwell under the same roof to compose a family living together. See Consumers United Ins. Co. v. Johnson, 26 Wn. App. 795, 801, 614 P.2d 657 (1980) (using dictionary definitions to construe a driver limitation endorsement). A person does not, however, have to remain physically within the household. As long as the person has some regular, permanent attachment to the family household, most courts find that person remains part of the household. Consequently, children away at school in temporary residences with the intention of returning to the family household remain residents of the parental household. See, e.g., Crossett v. St. Louis Fire & Marine Ins. Co., 289 Ala. 598, 269 So. 2d 869 (1972); American States Ins. Co. v. Walker, 26 Utah 2d 161, 486 P.2d 1042 (1971). Children in military service who have not acquired a separate domicile also remain residents of the parental household. See, e.g., American Universal Ins. Co. v. Thompson, supra; Handal v. American Farmers Mut. Cas. Co., 79 Wis. 2d 67, 255 N.W.2d 903 (1977) (applying Iowa law). But see Compton v. Sims, 96 Idaho 762, 536 P.2d 1112 (1975). Spouses remain residents of the same household even though one spouse has left the family *774residence if the departing spouse had the intention of returning or retained the hope of effecting a reconciliation. See, e.g., Hawaiian Ins. & Guar. Co. v. Federated Am. Ins. Co., [13 Wn. App. 7, 20, 534 P.2d 48 (1975)]; Lumbermens Mut. Cas. Co. v. Continental Cas. Co., 387 P.2d 104 (Alaska 1963); Holloway v. Farmers Ins. Exch., 252 Ark. 899-C, 481 S.W.2d 328 (1972); See also Neidhoefer v. Automobile Ins. Co., 182 F.2d 269, 273 (7th Cir. 1950) (intent of the departing family member important, and perhaps controlling, factor).[56]
It is undisputed here that Blake lived in Sue and Ray’s household from 1989 through the date of the accident, except from December 1993 to perhaps May 1994. It is undisputed here that Blake lived in their household for the three or four months immediately preceding his accident. It follows that he was “a resident of the household” on the date of his accident.
IV
I finish where I started. Although Penn-America had every right to limit “family” to persons related by blood or law,57 this court does not. This court is obligated to identify each reasonable meaning of “family” that the average purchaser of insurance would understand, and to adopt that meaning most favorable to coverage. In August 1994, the average purchaser would not have understood “family” to mean only persons related by blood or law; on the contrary, he or she would have understood “family” to include a group like Ray, Sue, and Blake, whose members maintain close familial relationships. The latter understanding is the one most favorable to coverage, and the one *775we are obligated to adopt here. Therefore, I respectfully dissent.58
Review denied at 145 Wn.2d 1019 (2002).

 This assumes no statutory or regulatory prohibition.


 I will use the first names of Sue and Blake because they have the same last name. I will use Ray’s first name in order to be consistent.


 Huff v. Budbill, 141 Wn.2d 1, 7, 1 P.3d 1138 (2000); Young v. Key Pharms., Inc., 112 Wn.2d 216, 226, 770 P.2d 182 (1989). The record consists mainly of three declarations and two examinations under oath. The declarations were made by Sue, Blake, and Ray. The examinations under oath were of Blake and Ray. Penn-America submitted the insurance policy and some other documents, none of which significantly contravenes the declarations or examinations under oath.


 Clerk’s Papers at 76.


 The lead opinion mentions that Blake and his girl friend had a child together. That is true, but Blake’s relationship with both mother and child seems to have been sporadic.


 Clerk’s Papers at 19-20.


 Clerk’s Papers at 16-18. Relying on Marshall v. AC&S, Inc., 56 Wn. App. 181, *760185, 782 P.2d 1107 (1989); see also Schonauer v. DCR Entm’t, Inc., 79 Wn. App. 808, 817-18, 905 P.2d 392 (1995), review denied, 129 Wn.2d 1014 (1996), Penn-America claims that Ray’s and Blake’s affidavits are inconsistent with their examinations under oath, and thus that the affidavits may not be used. In my view, the affidavits and examinations are consistent with respect to the facts set forth in the text.


 Clerk’s Papers at 14-15.


 Clerk’s Papers at 72.


 Clerk’s Papers at 71-72. The record fails to show whether Blake paid “rent” regularly or sporadically.


 Clerk’s Papers at 37 (emphasis added).


 Clerk’s Papers at 30.


 Clerk’s Papers at 1.


 Clerk’s Papers at 4.


 Report of Proceedings at 3.


 Kent Farms, Inc. v. Zurich Ins. Co., 140 Wn.2d 396, 399, 998 P.2d 292 (2000); Allstate Ins. Co. v. Peasley, 131 Wn.2d 420, 424, 932 P.2d 1244 (1997); Queen City Farms, Inc. v. Cent. Nat’l Ins. Co. of Omaha, 126 Wn.2d 50, 65, 882 P.2d 703, 891 P.2d 718 (1994); McDonald Indus., Inc. v. Rollins Leasing Corp., 95 Wn.2d 909, 913, 631 P.2d 947 (1981); Witherspoon v. St. Paul Fire & Marine Ins. Co., 86 Wn.2d 641, 650, 548 P.2d 302 (1976).


 Peasley, 131 Wn.2d at 424; Kish v. Ins. Co. of N. Am., 125 Wn.2d 164, 170, 883 P.2d 308 (1994); Wash. Pub. Util. Dists.’ Utils. Sys. v. Pub. Util. Dist. No. 1, 112 Wn.2d 1, 10-11, 771 P.2d 701 (1989).


 Kitsap County v. Allstate Ins. Co., 136 Wn.2d 567, 576, 964 P.2d 1173 (1998); Am. Star Ins. Co. v. Grice, 121 Wn.2d 869, 874, 854 P.2d 622 (1993).


 Peasley, 131 Wn.2d at 424; Kish, 125 Wn.2d at 170-71; Wash. Pub. Util. Dists.’ Utils. Sys., 112 Wn.2d at 11; McDonald Indus., Inc., 95 Wn.2d at 913.


 Lynott v. Nat’l Union Fire Ins. Co., 123 Wn.2d 678, 683-84, 871 P.2d 146 (1994); Kitsap County, 136 Wn.2d at 576; U.S. Life Credit Life Ins. Co. v. Williams, 129 Wn.2d 565, 569, 919 P.2d 594 (1996).


 Berg v. Hudesman, 115 Wn.2d 657, 664, 801 P.2d 222 (1990) (quoting Towne v. Eisner, 245 U.S. 418, 425, 38 S. Ct. 158, 62 L. Ed. 372 (1918)); U.S. Life Credit Life Ins., 129 Wn.2d at 569.


 Tyrrell v. Farmers Ins. Co., 140 Wn.2d 129, 133, 994 P.2d 833 (2000) (“In reviewing the policy, it is considered as a whole so as to give effect to every clause in it.”); Kitsap County, 136 Wn.2d at 575 (“Apolicy is considered as a whole so that the court can give effect to every clause in the policy.”); Peasley, 131 Wn.2d at 424 (“The insurance contract must be viewed in its entirety; a phrase cannot be interpreted in isolation.”); Am. Star Ins. Co., 121 Wn.2d at 877 (“[A]n insurance policy must be considered as a whole with the court giving effect to each clause in it.”).


 Lynott, 123 Wn.2d at 683-84; Wash. Pub. Util. Dists.’ Utils. Sys., 112 Wn.2d at 11; Dwelley v. Chesterfield, 88 Wn.2d 331, 335, 560 P.2d 353 (1977); see also Kitsap County, 136 Wn.2d at 576.


 Lynott, 123 Wn.2d at 684.


 The word “pie” provides an example. In a Spanish-speaking country, it often means “foot” or “leg.” The University op Chicago Spanish-English Dictionary 162 (1967). In an English-speaking country, it does not have that meaning, but it can mean food comprised of crust and a filling. Webster’s II New College Dictionary 833 (1999).
The word “lift” provides another example. In England, it often means an elevator. In the United States, it rarely has that meaning, but it often has other meanings. See Webster’s Third New International Dictionary 1307 (1969).


 The word “mouse” provides an example. One hundred years ago, it meant a small rodent. Today, it can mean a small rodent or a point-and-click device used to operate a computer.


 N. Pac. Ins. Co. v. Christensen, 143 Wn.2d 43, 48, 17 P.3d 596 (2001); Kitsap County, 136 Wn.2d at 576; Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wn.2d 869, 876, 784 P.2d 507 (1990).


 Kitsap County, 136 Wn.2d 567, 964 P.2d 1173 (1998).


 Kitsap County, 136 Wn.2d at 576.


 In other words, an average purchaser could read the references to spouse, ward, and foster child as designed to assure coverage to those people, but not as designed to deny coverage to others.


 I confess not to understand the lead opinion’s assertion that the references to spouse, ward, and foster child would be “meaningless and unnecessary’ unless they are read as having both exclusionary and inclusionary effects. Without those references, there would be doubt about coverage for the spouse, ward, or foster child who was not listed on the declarations page as a named insured. With those references, there is assurance that such persons are covered — even if the references are read as inclusionary only. The references have meaning even when not read as exclusionary.


 Lead opinion at 752.


 N. Pac. Ins. Co., 143 Wn.2d at 48; Tyrrell, 140 Wn.2d at 133; Kitsap County, 136 Wn.2d at 576.


 See 9 Encyclopedia Americana (International ed. 2000), at 85-86; Preface to Black’s Law Dictionary (7th ed. 1999), at x.


 “[A] group of persons of common ancestry.” Webster’s New American Dictionary 187 (1995); Webster’s New World Dictionary 505 (2d college ed. 1970); “[A]ll those claiming descent from a common ancestor.” Webster’s New World Dictionary 505 (2d college ed. 1970); “[A] group of blood-relatives; all the relations who descended from a common ancestor, or who spring from a common root.” Webster’s Third New International Dictionary 821 (1966); “[T]he children of the same parents.” Black’s Law Dictionary 727 (4th ed. 1968) (citing La. Civil Code art. 3556, no. 12); “[A] group of kindred persons.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Hartley v. Bohrer, 52 Idaho 72, 11 P.2d 616, 618 (1932)); “In secondary meaning, *768“family” means those who are of the same lineage, or descend from one common progenitor.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Fratellanza Italiana v. Nugnes, 114 N.J. Eq. 185, 168 A. 589, 590 (1933)).


 “A group of persons connected by blood, by affinity, or by law.” Black’s Law Dictionary 620 (7th ed. 1999); “[A] group of people related by ancestry or marriage.” Webster’s New World Dictionary 505 (2d college ed. 1970); “[H]usband and wife and their children.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Franklin Fire Ins. Co. v. Shadid, 68 S.W.2d 1030, 1032 (Tex. Comm’n App. 1934)).


 “A group of persons, [usually] relatives, who live together.” Black’s Law Dictionary 620 (7th ed. 1999); “A group consisting of parents and their children.” Black’s Law Dictionary 620 (7th ed. 1999); “[A] social unit [usually] consisting of one or two parents and their children.” Webster’s New American Dictionary 187 (1995); “[A] social unit consisting of parents and the children that they rear.” Webster’s New World Dictionary 505 (2d college ed. 1970); “[T]hose whom it is the natural or moral duty of one to support, or who are dependent on him for support.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Finn v. Eminent Household of Columbia Woodmen, 163 Ky. 187, 173 S.W. 349, 350 (1915)); “The word.is used to designate many relationships.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Collins v. Northwest Cas. Co., 180 Wash. 347, 39 P.2d 986 (1935)); “[T]he basic biosocial unit in society having as its nucleus two or more adults living together and cooperating in the care and rearing of their own or adopted children.” Webster’s Third New International Dictionary 821 (1966).


 “[A] group of individuals living under one roof and under one head.” Webster’s New American Dictionary 187 (1995); “[A]ll the people living in the same house.” Webster’s New World Dictionary 505 (1970); “[A] collective body of any two persons living together in one house as their common home for the time.” Black’s Law Dictionary 727 (4th ed. 1968) (citing In re Barnes’ Estate, 149 Misc. 149, 267 N.Y.S. 634 (1933)); “[A] collective body of persons, living together in one home, in a permanent and domestic character, under one head or management.” Black’s Law Dictionary 727 (4th ed. 1968) (citing State ex rel. Kemp v. Arnold, 234 Mo. App. 154, 113 S.W.2d 143, 146 (1938)); “[A] collective body of persons who live in one house and under one head or management.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Fratellanza Italiana, 168 A. at 590); “In restricted sense, the word ‘family^ may be used interchangeably with household.” Black’s Law Dictionary 727 (4th ed. 1968) (citing Collins, 180 Wash. 347); “[A] group of persons in the service of an individual.” Webster’s Third New International Dictionary 821 (1966); “[A] group of individuals living under one roof.” Webster’s Third New International Dictionary 821 (1966); “[T]he body of persons who live in one house ... including. .. lodgers or boarders.” Webster’s Third New International Dictionary 821 (1966); “[A] group of persons sharing a common dwelling and table considered for census purposes to include at one extreme a single person living alone and at the other the residents of a hotel or the inmates of a prison.” Webster’s Third New International Dictionary 821 (1966).


 The requirement of residency is, of course, an important limiter. Without it, a family member (such as a child over the age of majority) would be entitled to coverage even after he or she has established his or her own home.


 Mains Farm Homeowners Ass’n v. Worthington, 121 Wn.2d 810, 817, 854 P.2d 1072 (1993) (quoting Crowley v. Knapp, 94 Wis. 2d 421, 437, 288 N.W.2d 815, 823 (1980).


 Mains Farm Homeowners Ass’n, 121 Wn.2d at 817-18 (emphasis added).


 Neither party contends, nor could it contend, that the meaning of the word “family’ has narrowed over the years. If anything, it has broadened.


 Collins, 180 Wash. at 352 (emphasis added). See also Cont’l Cas. Co. v. Weaver, 48 Wn. App. 607, 611, 739 P.2d 1192 (1987) (recognizing that “family” has various meanings).


 George Peter Murdock, Social Structure 1 (1960) (emphasis added).


 Lead opinion at 749 (analysis section, fourth paragraph).


 Nor is the lead opinion aided by Weaver, 48 Wn. App. 607, which construed the term “immediate family.” In this case, we are construing the unmodified term *772“family.” Because “family” has more reasonable meanings than “immediate family,” Weaver is of no help here.


 Kitsap County, 136 Wn.2d at 576.


 This assumes no statutory or regulatory restriction. No such restriction has been shown or considered here.


 Lynott, 123 Wn.2d at 683-84 (quoting Berg, 115 Wn.2d at 669).


 Pierce v. Aetna Cas. & Sur. Co., 29 Wn. App. 32, 36-37, 627 P.2d 152 (1981). See also David B. Harrison, Annotation, Who is “Resident” or “Member” of Same “Household” or “Family” as Named Insured, Within Liability Insurance Provision Defining Additional Insureds, 93 A.L.R.3d 420 (1979) (liability insurance); David B. Harrison, Annotation, Who is “Member” or “Resident” of Same “Family” or “Household,” Within No-Fault or Uninsured Motorist Provisions of Motor Vehicle Insurance Policy, 96 A.L.R.3d 804 (1979) (no-fault and uninsured motorist provision), superseded by 66 A.L.R.5th 269.


 This assumes no statutory or regulatory prohibition.


 I do not overlook, but I do reject, Penn-America’s argument that Blake forfeited coverage by lying at his examination under oath. Given that he corrected the lie moments after making it, it will not support a forfeiture of coverage. If the case ever goes to trial, he can be impeached, in the discretion of the trial court, pursuant to ER 608(b).